The judgment of the court of appeals in this case reported 33 N. Y. R. 161), declaring that the shares of stockholders in the National Banks, organized under the act of congress of June 3d, 1864, are liable to unconditional state taxation, is reversed by the unanimous opinion of the supreme court of the United States, on the ground that the statute of the state of New York, passed March 9,1865, authorizes a tax upon the stockholders in National Banks, at a greater rate than upon shares in state banks. (This decision makes good law of the special term case of The People ex rel. Lincoln agt. The Assessors of the Town of Barton, 29 How. Pr. R. 371, Parker, J).
The United States court also held, that it was competent for the state to tax shares in National Banks, although the capital stock was invested in government securities.
Chief Justice Chase, and Justices Wayne and Swayne, dissenting. ,